Dryden, Judge,
delivered the opinion of the court.
In this case the defendants in error have pleaded a plea in this court, whereby they in substance aver, that since the recovery of the judgment in which it is alleged the error exists, the plaintiff in error by his certain deed released the said errors to which the plaintiff has replied, and the defendants have demurred to the replication. The question for our consideration is the sufficiency of the replication. The replication attempts to explain the scope and meaning of the deed, and to show that its provisions did not embrace the matter in controversy; but it does not affect to deny that the deed is the act and deed of the plaintiff, nor does it confess and avoid the ground of defence set up in the plea. The demurrer must therefore be sustained and the judgment affirmed ;
the other judges concurring.